DETAILED ACTION
Claims 1-30 are considered in this office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott Kanalakis on 7/28/2022. 
CLAIM AMENDMENTS

1.	(Currently Amended) A flight planning system for selecting an unmanned aerial vehicle (UAV) to navigate according to a flight pattern, the flight planning system comprising:
a data store storing configuration information associated with multiple UAVs available for an aerial inspection of an area to be inspected;
a processor; and
a non-transitory storage medium storing instructions which, when executed by the processor, cause the processor to:
determine a geofence boundary for the area, wherein flight operations in the area are limited to locations within the geofence boundary;
determine a flight pattern within the area according to the geofence boundary, the flight pattern including a plurality of inspection legs being substantially parallel to one another in which adjacent inspection legs throughout the flight pattern are separated by a particular width, wherein at least a first set of two adjacent inspection legs are to be traversed in the same direction, wherein each inspection leg is associated with a performance of an aerial inspection of the area along the inspection leg;
determine a navigation order for each inspection leg, wherein the navigation order skips inspection legs and then returns to inspection legs that are skipped when navigating according to the flight pattern, wherein the navigation order is determined, while the UAV is in flight, based, at least in part, on information identifying a minimum turning radius of the UAV and the particular width;
determine, from amongst the multiple UAVs, a UAV configured to perform the aerial inspection of the area according to the flight pattern based on the configuration information within the data store; and
direct the UAV to autonomously navigate along each inspection leg according to the determined flight pattern.

2.	(Currently Amended) The flight planning system of claim 1, wherein the navigation order skips a first number of inspection legs along the same direction and skips a second number of inspections legs along an opposite direction with the second number of inspections legs being different than the first number of inspection legs.

3.	(Previously Presented) The flight planning system of claim 1, wherein the UAV is configured to obtain sensor data of the area while the UAV navigates along each inspection leg according to the flight pattern.

4.	(Currently Amended) The flight planning system of claim 1, wherein the navigation order is further determined based, at least in part, on wind affecting an ability of the UAV to maintain a straight flight pattern.

5.	(Currently Amended) The flight planning system of claim 1, wherein the navigation order is further determined based, at least in part, on weather information associated with the locations.

6.	(Previously Presented) The flight planning system of claim 1, wherein the instructions to direct the UAV to autonomously navigate along each inspection leg according to the flight pattern, when executed by the processor, cause the processor to:
direct the UAV to navigate along a first inspection leg in a first direction to an end of the first inspection leg;
direct the UAV to navigate to a third inspection leg, the third inspection leg being non-adjacent to the first inspection leg;
direct the UAV to navigate in a second direction opposite the first direction along the third inspection leg and to an end of the third inspection leg;
direct the UAV to navigate to a second inspection leg; and
direct the UAV to navigate along the second inspection leg and to an end of the second inspection leg in the same direction as the first direction.

7.	(Previously Presented) The flight planning system of claim 1, wherein the flight pattern comprises:
a first inspection leg for navigation by the UAV to be flown in a first direction along the first inspection leg;
a curved segment at the end of the first inspection leg connecting the first inspection leg to a fourth inspection leg, the fourth leg to be flown in a second direction opposite the first direction;
a curved segment at the end of the fourth inspection leg connecting the fourth inspection leg to a second inspection leg, the second inspection leg to be flown in the first direction;
a curved segment at the end of the second inspection leg connecting the second inspection leg to a fifth inspection leg, the fifth inspection leg to be flown in the second direction; and
a curved segment at the end of the fifth inspection leg connecting the fifth inspection leg to a third inspection leg, the third inspection leg to be flown in the first direction.

8.	(Previously Presented) The flight planning system of claim 1, wherein the flight pattern further comprises at least a second set of two adjacent inspection legs that are to be traversed in an opposite direction than the first set.

9.	(Previously Presented) The flight planning system of claim 1, wherein the flight pattern includes the UAV performing from a take-off location a flight to an enroute spiral to orient the UAV along a direction of an initial leg of the flight pattern.

10.	(Previously Presented) The flight planning system of claim 1, wherein the instructions, when executed by the processor, cause the processor to:
determine the particular width between inspection legs based on the configuration information of the UAV and a ground sampling distance for images to be obtained by the UAV.

11.	(Currently Amended) A non-transitory computer storage medium storing instructions operable to cause one or more processors to perform operations comprising:
determining a geofence boundary for an area to be inspected, wherein flight operations in the area are limited to locations within the geofence boundary;
determining a flight pattern according to the geofence boundary, the flight pattern including a plurality of inspection legs being substantially parallel to one another in which adjacent inspection legs throughout the flight pattern are separated by a particular width, wherein at least a first set of two adjacent inspection legs are to be traversed in the same direction, wherein each inspection leg is associated with a performance of an aerial inspection of the area along the inspection leg;
determine a navigation order for each inspection leg, wherein the navigation order skips inspection legs and then returns to inspection legs that are skipped when navigating according to the flight pattern, wherein the navigation order is determined, while the UAV is in flight, based, at least in part, on information identifying a minimum turning radius of the UAV and the particular width;
determining, from amongst multiple UAVs for which configuration information is available, a UAV configured to perform the aerial inspection of the area according to the flight pattern based on the configuration information; and
outputting the flight pattern for use by the UAV.

12.	(Currently Amended) The non-transitory computer storage medium of claim 11, wherein the navigation order skips a first number of inspection legs along the same direction and skips a second number of inspections legs along an opposite direction with the second number of inspections legs being different than the first number of inspection legs.

13.	(Previously Presented) The non-transitory computer storage medium of claim 11, wherein the UAV is configured to obtain sensor data of the area while the UAV navigates along each inspection leg according to the flight pattern.

14.	(Currently Amended) The non-transitory computer storage medium of claim 11, wherein the navigation order is further determined based, at least in part, on wind affecting an ability of the UAV to maintain a straight flight pattern.

15.	(Currently Amended) The non-transitory computer storage medium of claim 11, wherein the navigation order is further determined based, at least in part, on weather information associated with the locations.

16.	(Previously Presented) The non-transitory computer storage medium of claim 11, wherein the flight pattern configures the UAV to:
navigate along a first inspection leg in a first direction to an end of the first inspection leg;
navigate to a third inspection leg, the third inspection leg being non-adjacent to the first inspection leg;
navigate in a second direction opposite the first direction along the third inspection leg and to an end of the third inspection leg;
navigate to a second inspection leg; and
navigate along the second inspection leg and to an end of the second inspection leg in the same direction as the first direction.

17.	(Previously Presented) The non-transitory computer storage medium of claim 11, wherein the flight pattern comprises:
a first inspection leg for navigation by the UAV to be flown in a first direction along the first inspection leg;
a curved segment at the end of the first inspection leg connecting the first inspection leg to a fourth inspection leg, the fourth leg to be flown in a second direction opposite the first direction;
a curved segment at the end of the fourth inspection leg connecting the fourth inspection leg to a second inspection leg, the second inspection leg to be flown in the first direction;
a curved segment at the end of the second inspection leg connecting the second inspection leg to a fifth inspection leg, the fifth inspection leg to be flown in the second direction; and
a curved segment at the end of the fifth inspection leg connecting the fifth inspection leg to a third inspection leg, the third inspection leg to be flown in the first direction.

18.	(Original) The non-transitory computer storage medium of claim 11, wherein the flight pattern further comprises at least a second set of two adjacent inspection legs that are to be traversed in an opposite direction than the first set.

19.	(Original) The non-transitory computer storage medium of claim 11, wherein the flight pattern includes the UAV performing from a take-off location a flight to an enroute spiral to orient the UAV along a direction of an initial leg of the flight pattern.

20.	(Previously Presented) The non-transitory computer storage medium of claim 11, the operations further comprising:
determining the particular width between inspection legs based on the configuration information of the UAV, and a ground sampling distance for images to be obtained by the UAV.

21.	(Currently Amended) A computerized method, the method comprising:
determining a flight pattern for an aerial inspection of an area, the flight pattern including a plurality of inspection legs being substantially parallel to one another in which adjacent inspection legs throughout the flight pattern are separated by a particular width, wherein at least a first set of two adjacent inspection legs are to be traversed in the same direction, wherein each inspection leg is associated with a performance of an aerial inspection of the area along the inspection leg;
determining a navigation order for each inspection leg, wherein the navigation order skips inspection legs and then returns to inspection legs that are skipped when navigating according to the flight pattern, wherein the navigation order is determined, while the UAV is in flight, based, at least in part, on information identifying a minimum turning radius of the UAV and the particular width;
determining, based on capabilities of multiple UAVs available for the aerial inspection of the area, a UAV configured to perform the aerial inspection of the area according to the flight pattern; and
directing the UAV to autonomously navigate along each inspection leg according to the determined flight pattern.

22.	(Currently Amended) The method of claim 21, wherein the navigation order skips a first number of inspection legs along the same direction and skips a second number of inspections legs along an opposite direction with the second number of inspections legs being different than the first number of inspection legs.

23.	(Previously Presented) The method of claim 21, wherein the UAV is configured to obtain sensor data of the area while the UAV navigates along each inspection leg according to the flight pattern.

24.	(Currently Amended) The method of claim 21, wherein the navigation order is further determined based, at least in part, on wind affecting an ability of the UAV to maintain a straight flight pattern.

25.	(Currently Amended) The method of claim 21, wherein the navigation order is further determined based, at least in part, on weather information associated with the locations.

26.	(Previously Presented) The method of claim 21, wherein directing the UAV to autonomously navigate along each inspection leg according to the flight pattern comprises:
directing the UAV to navigate along a first inspection leg in a first direction to an end of the first inspection leg;
directing the UAV to navigate to a third inspection leg, the third inspection leg being non-adjacent to the first inspection leg;
directing the UAV to navigate in a second direction opposite the first direction along the third inspection leg and to an end of the third inspection leg;
directing the UAV to navigate to a second inspection leg; and
directing the UAV to navigate along the second inspection leg and to an end of the second inspection leg in the same direction as the first direction.

27.	(Previously Presented) The method of claim 21, wherein the flight pattern comprises:
a first inspection leg for navigation by the UAV to be flown in a first direction along the first inspection leg;
a curved segment at the end of the first inspection leg connecting the first inspection leg to a fourth inspection leg, the fourth leg to be flown in a second direction opposite the first direction;
a curved segment at the end of the fourth inspection leg connecting the fourth inspection leg to a second inspection leg, the second inspection leg to be flown in the first direction;
a curved segment at the end of the second inspection leg connecting the second inspection leg to a fifth inspection leg, the fifth inspection leg to be flown in the second direction; and
a curved segment at the end of the fifth inspection leg connecting the fifth inspection leg to a third inspection leg, the third inspection leg to be flown in the first direction.

28.	(Original) The method of claim 21, wherein the flight pattern includes at least a second set of two adjacent inspection legs that are to be traversed in an opposite direction than the first set.

29.	(Original) The method of claim 21, wherein the flight pattern includes the UAV performing from a take-off location a flight to an enroute spiral to orient the UAV along a direction of an initial leg of the flight pattern.

30.	(Previously Presented) The method of claim 21, the further comprising:
determining the particular width between inspection legs based on the capabilities of the UAV, and a ground sampling distance for images to be obtained by the UAV.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668